DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed July 26, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Applicant proposes to amend the paragraph that spans line 23 of page 16 through line 8 of page 17 to recite that the gripper fingers, “each of which, as shown in the drawing figures and described in the specification, is inherently inflexible”. 
In support of this amendment to the Specification, Applicant states that “each of the gripper fingers … is further described as being ‘inflexible, which is believed to have support in a combination of the drawings and the Specification.” (See Applicant’s Response, page 9.)  The term “inflexible” is not used anywhere in the Specification, nor are any similar words provided in the Specification to describe the gripping fingers.  In addition, while Fig. 2 shows the gripper (7), located on the left side of the lift (13), as being capable of supporting several goods (5), this Drawing cannot support the statement that the fingers are “inflexible” under all conditions because the weight of the goods is unknown and it is possible that the fingers may become “flexible” when supporting heavier goods.   

	Moreover, Applicant has added new Claim 34, which recites that “each of the gripper fingers is inflexible”, and Applicant’s arguments rely on this difference to distinguish the claimed inventions over the cited prior art.  In particular, Applicant argues that the use of Takahashi in the rejection is improper because “Takahashi discloses flexible chains that are rollable and unrollable in relation to each other” and “Takahashi does not discloses movable fingers in the context of and in accordance with Applicant’s claimed invention.” (See Applicant’s Response, page 11).  Given that Applicant is attempting to distinguish the claimed inventions from the prior art using the new term “inflexible”, the blanket statement currently provided for supporting this amendment is not adequate.   
Applicant will need to provide sufficient proof that this term is support by the disclosure or will be required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments, see page 9, filed July 26, 2022, with respect to amending the dependency of Claims 26 and 27 is acceptable and will be entered. 
Applicant's arguments , see pages 10-12, filed July 26, 2022, with respect to the 35 USC 103 rejections of Claims 1-33 have been fully considered but they are not persuasive.  Applicant argues that because Takahashi teaches flexible chains, Takahashi does not disclose fingers within the meaning of Claim 1.  (See Applicant’s Response, page 11.)  Applicant also argues that JP ‘765 does not disclose “a gripper which comprises fingers”, but fails to provide any further details to support this assertion (See Applicant’s Response, page 11.)  Applicant’s arguments fail because Takahashi and/or JP ‘765 are NOT being relied upon for teaching “at least one gripper comprising two gripper fingers”, as recited in Claim 1.  Instead, the rejection relies on Faulkner which teach a gripper having two gripper fingers that are capable of moving goods and that move in relation to one another.  However, Faulkner fails to teach gripper fingers that can be moved in a direction that is parallel to the longitudinal fingers. There, the Baumann/Faulkner gripping fingers are only being modified the rejection by the teachings of Takahashi and/or JP ‘765 so that the Baumann/Faulkner gripping fingers move in the longitudinal direction of the fingers.  As such, it is not necessary that Takahashi and/or JP ‘765 teach gripping fingers as they are only being relied upon for teaching some type of structure that moves in the longitudinal direction of those structures to move goods.     For at least these reason, the 35 USC 103 rejections are maintained but have been reorganized to make the rejections clearer. 
Applicant's arguments , see pages 10-12, filed July 26, 2022, with respect to the Non-Statutory Double Patenting rejection of Claims 1-33 have been fully considered but they are not persuasive.  Upon further review, this rejection does not need to rely on a secondary reference, i.e., Takahashi and/or JP ‘675.  As shown in Appendix A, which was attached to the April 26, 2022 Office Action, the only difference between Claim 1 of the present application and Claim 21 of US 11,136,201 (“US 201”) is that Claim 1 does not require that the device is used in accordance with a method (Claim 1 in US ‘201), and therefore, is broader in scope.  Contrary to what was stated in the Office Action, US ‘201 does explicitly claim “the gripper fingers being configured to move in relation to one another parallel to a longitudinal axis of the gripper fingers” (see Claim 21.)  As such, the rejection now only relies on US ‘201.  It should be noted that pursuant to MPEP 706.07(a) and 1207.03(A), “[r]elying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings” has been deemed to not constitute a new ground of rejection, and it is maintained that omitting the secondary references in a Non-Statutory Double Patenting rejection (that is analogous to an obviousness rejection) would also not constitute a new ground of rejection.  



Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 34 recites, “The device according to claim 1, wherein each of the gripper fingers is inflexible.”  Applicant asserts that the combination of the Drawings and the Specification support this new term, “inflexible”.  However, the  term “inflexible” is not used in the Specification, nor are any similar words provided in the Specification to describe the gripper fingers.   As such the limitation in new Claim 34 represents new matter that is not supported by the Specification.





Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9.	Claims 1-11, 13-16, 22-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann, US 2013/0212982 (cited by Applicant), in view of Faulkner et al., US 2009/0279999 (cited by Applicant), Takahashi et al., US 10,906,186, and/or  JPS 48-2675 (“JP ‘675”).
With regard to Claims 1, 6-8, 11, 13, and 34, Baumann discloses a device for the picking and packing of goods (3, Figs. 1-7a, [0024]-[0056]) from at least one source storage installation (Fig. 1, the source storage installation being the groups of the same goods shown on a pallet or other storage device and located above the conveyor belt (1) and sorting robot (4)) on at least one target load carrier (7, 30) according to a packing layout (Figs. 2a, 2b), the device including a gripper having finger-like structures (5, 6) that move the goods towards each other (Figs. 2b, 3, 3a), and a lift (12, 14) for supporting and lifting/lowering a target load carrier (7), upon which the goods are placed. 
With regard to Claims 14-16, 22-31 and 33, Baumann discloses a method that uses the device of Claim 1 and includes the steps of 
receiving goods (5) from the source storage installation (Figs. 1-2) ;
arranging a partial amount of the goods to be positioned on the target load carrier in the grouping region according to a grouping that corresponds to a part of the packing layout(Figs. 2b, 3, 3a);
 moving the grouping from the grouping region into a position on the target load carrier (7) that corresponds to the packing layout (Figs. 3, 3a); 
positioning the grouping on the target load carrier, the gripper fingers being movable in relation to each other in a horizontal plane (Figs. 2b, 3, 3a).
Baumann fails to teach the use of one or more grippers that move the partial amounts/groupings of goods from the grouping regions to the target load.  Faulkner discloses a device and method for the picking and packaging of goods (12, Figs. 1-6, [0034]-[0048]) from at least one source storage installation (16, Figs. 1-2) to a target load carrier (24, 28), wherein the device and method use two grippers (10 left, 10 right, Fig. 2, Figs. 1-6) having two inflexible gripper fingers (14, Figs. 1-2; 40, 34, Figs. 3-6) that can be moved relative to each other on a horizontal plane (Figs. 3-5, [0038], which describes the ability of the two, outer fingers/forks (40) to move towards and away from the two center fingers/forks (34)), top clamping devices (68), wherein the grippers can be moved in three directions (via articulated robots (20/22, Figs. 1-2), and wherein the method includes moving the goods onto the two gripper fingers  (Figs. 1-2) after which the gripper moves the goods to positions on the target load carrier (Fig. 2) according to a packing layout (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Bauman such that it used two grippers having bottom fingers and opposed clamping devices (instead of multiple conveyors) to place the groupings of products on the target load carrier because this type of gripper provides a more secure way to move the products by securely holding more than one product on the fingers, and allows one gripper to be picking up a grouping of products while the other gripper places the grouped products on the target load carrier, thereby increasing the efficiency of the picking and packing operations, as taught by Faulkner ([0015]-[0026]).
While the combination of Baumann and Faulkner discloses gripper fingers that can move in relation to one another in a horizontal plane, this combination fails to teach the ability of the gripper fingers (as described by the combination of Baumann and Faulkner) to also move in relation to one another parallel to a longitudinal axis of the gripper fingers (because in Faulkner, the fingers/forks (40) only move in a lateral direction, i.e., towards and away from the center fingers (34) as shown in Figs. 3-5).  
Takahashi discloses a gripper (40, 50, 53, Figs. 1-13, C1, L66 – C17, L50) that has at least two gripper fingers (53a – 53f, Figs. 3-7) for moving goods (4), the gripper fingers being configured to move in relation to one another parallel to a longitudinal axis of the gripper fingers (Figs. 4-5);
JP ‘675 discloses a gripper (13, Figs. 1-4) that has at least two gripper fingers (7a-7d) for moving goods (Figs. 2-4), the gripper fingers being configured to move in relation to one another parallel to a longitudinal axis of the gripper fingers (Figs. 2-4);
Note:  The claimed term “finger” can be broadly construed to include any structure that is capable of supporting some type of goods, which is clearly shown in Figs. 4-5 of Takahashi and Figs.2-4 of JP ‘675. In addition, Takahashi and JP ‘675 are only being relied upon in the rejection to teach a finger-like structure that moves in the longitudinal direction of the structure.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Baumann/Faulkner device and method such that the gripper fingers were also independently movable along the longitudinal axis of the gripper fingers because it would allow objects located at different positions to be moved, as taught by Takahashi (Figs. 4-5), or objects of different sizes to be moved, as taught by JP ‘675 (P8).  With regard to both Takahashi and JP ‘675 only showing one object being moved at a time, because both of these references describe a structure having a clutch system that allows each gripping finger to be moved independently of any other finger, both of these structures would be capable of moving more than one object simply by extending multiple gripper fingers that correspond to the size and location of the objects to be moved. 

  With regard to Claims 15-16, Bauman discloses that multiple goods are moved simultaneously and/or sequentially from the grouping region to the target load carrier (Figs. 1-3, and 6).
With regard to Claims 2-5 and 22-24, Baumann discloses sequential arrangement of goods in the grouping region (Figs. 2b, 6), orientation of the goods (Figs. 2a, 2b), and the use of two parallel transport lines (5, 6, Figs. 1-3, 6) that allows the grouped goods to be moved onto the target load carrier from different directions in a continuous movement (Figs 2-3).   Faulkner also discloses the use of two parallel transport lines (16, Figs. 1-2) that allow the grouped goods to be moved onto the target load carrier from different directions (Fig. 2). 
With regard to Claims 9-10 and 30-31, Baumann discloses that a new target load carrier is supplied to the picking and packing region (8, Figs. 3, 6) and  the target load carrier is arranged on a lift (14) in a shaft (12) and can be wrapped (13).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to provide the new target load carriers from a magazine because the use of magazines to stack empty target load carriers/pallets for supplying individual target load carriers/pallets to a stacking device/method is well known in the art for the purpose of increasing process optimization/efficiency, i.e., reduce the time needed to provide a new target load carrier/pallet (e.g. see US 3,623,618; US 3,844,422; US 4,426,184; US 4,439,084; US 2004/0146390;                 US 2011/0076128) and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to make the stacking area (i.e., “shaft”) adjustable because the use of adjustable stacking areas is well known in the art for several purposes, including being able to stack different sized objects on different sized load carriers for various purposes (e.g., see US 3,433,372; US 8,657,555; US 9,090,427;  US 9,126,770; US 9,221,628; US 9,862,556; US 2005/0063815;  US 2012/0297733) and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results. 
10.	Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Faulkner, Takahashi and/or JP ‘675, as applied to Claims 1/14, in further in view of Schneider Electric: “Application Notes: Palletizing machine with grippers” (“Schneider Electric”, cited by Applicant).  The combination of Baumann, Faulkner, Takahashi and/or JP ‘675 fails to teach the use optimization objects/planar objects that are produced in advance of the picking and packing.  Schneider Electric discloses the use of planar objects (intermediate sheets, P1-3) that are provided between layers placed on the target load carrier from a store of intermediate sheets (P1), and therefore the intermediate sheets are produced at a location and time away from and/or in advance of the picking and packing processes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to combine an optimization object/intermediate sheet supply system with the Baumann/Faulkner/ Takahashi/JP ‘675 method, because the use of intermediate sheets was well known and often used before the effective filing date of Applicant’s invention to stabilize stacked products being loaded on a pallet, as taught by at least Schneider Electric, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to optimize the process because where the general conditions of the claimed method and device are disclosed in the prior art, discovering the optimum or workable process steps involves only routine skill in the art. 
11.	Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Faulkner, as applied to Claims 1 and 14, respectively, and further in view of Vincent et al., US 2002/0064449.  The combination of Baumann and Faulkner fails to teach the formation of a sandwich target load carrier.  Vincent discloses a method and device for picking and packing goods (Figs. 1-12, [0029]-[0067]) in which a first target load carrier (P) is placed in a stacking area/”shaft” (26, Figs. 1-2), multiple layers/groupings of goods (C ) are placed on the target load carrier (P) and separated by slip sheets (S) to form a stack (S) with the final stack having a top-end frame/load carrier (T) placed at the top end of the stack (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Baumann/Faulkner method and device to include the formation of a sandwich target load carriers because the inclusion of a top-end frame/target load carrier at the top of a stack of goods helps to stabilize the stack, as taught by Vincent ([0014]).  In addition, the placement of a top frame, pallet, or other planar object at the top of the stack is well known and often used in the prior art to stabilize loads, particularly bottles and cans (e.g., see US 4,095,720; US 7,993,095; US 2008/0095601; US 2010/0185329.)


Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.32

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-13 and 34 directed to devices and Claims 14-33 directed to methods are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 21-33 directed to devices and Claims 1-20 of U.S. Patent No. 11,136,201.   Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present application and US 11,136,201 are directed to devices and methods for moving goods that includes a grouping region and a gripper comprising two inflexible gripper fingers, wherein the gripper fingers are configured to move in relation to one another parallel to a longitudinal axis of the gripper fingers.  The only difference between device Claim 1 of the present application and device Claim 21 of US 11,136,201 (“US 201”) is that Claim 1 does not require that the device is used in accordance with a method (Claim 1 in US ‘201), and therefore, is broader in scope than Claim 21 of US ‘201.  (See Appendix A provided with the April 26, 2022 Non-Final Office Action, and again with this Final Office Action.) 

With regard to the dependent claims of the present application, i.e., Claims 2-13 and 15-33, the scope of these claims is either exactly or substantially the same as the scope of Claims 22-33 and 2-20, respectively, as also shown in Appendix A. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652